DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 are directed to an electronic gaming device comprising: a display device; and a game controller having at least one processor and a memory storing a) a first trigger symbol that triggers a first feature game having a first animation, a second trigger symbol that triggers a second feature game having a second animation, and a plurality of non-trigger symbols, the first trigger symbol, the second trigger symbol, and the plurality of non-trigger symbols forming a plurality of reel strips, at least a portion of the plurality of reel strips are viewable at a plurality of columns of symbol positions on the display device, and one or both of the first trigger symbol and the second trigger symbol being selectable concurrently for display, b) at least one table that lists a plurality of weights assigned to triggering the first feature game, the second feature game, and a composite game combining both the first animation and the second animation, respectively, and c) instructions, which, when executed, cause the game controller to at least: display a plurality of symbols randomly selected in the plurality of columns of symbol positions, respectively, based on one or more of a plurality of random numbers generated by a random number generator.   
Specifically, with respect to independent Claim 1, none of the cited prior art discloses or teaches a in respect to the symbols displayed include both the first trigger symbol and the second trigger symbol, assign one of the plurality of weights from the at least one table to each of the first feature game, the second feature game, and the composite game which, in combination with other remaining claimed elements: (a) in response to the symbols displayed include both the first trigger symbol but not the second trigger symbol, assign one of the plurality of weights from the at least one table to the first feature game and (b) animate one of a) a third feature game randomly selected among the first feature game including displaying the first animation, the second feature game including displaying the second animation, and the composite game including displaying a combination of the first animation and the second animation, and b) the first feature game, as determined based on the plurality of weights assigned from the at least one table.  
The closest prior art of Brea et al. (US 2015/0287286 A1) discloses a gaming device comprising a database storing at least a plurality of selection probability tables, paytables, and a free game selection table that includes a list of a number of free games associated with a plurality of triggering conditions (see  but does not fairly teach or suggest providing a table that list a plurality of weights assigned to triggering the first feature game, the second feature game, and the composite game wherein the trigger symbols are assigned the plurality of weights from each of the first feature game, the second feature game, and the composite game and animate a third feature game based on the plurality of weights assigned from the at least one table. Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claim 1 (along with their respective dependent Claims 2-20) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715